DETAILED ACTION 
The present application, filed on 4/6/2020, has been examined under the pre-AIA  first inventor to invent provisions. 

The following is an Allowability Notice in response to the Applicant-filed Remarks Arguments from 10/25/2021.   


	Receipt and approval of the Terminal Disclaimer on 10/25/2021 is acknowledged. 


Status of Claims
Claims 1-20 are now pending and have been examined. 


Allowable Subject Matter
Claims 1-20 are allowed. This application is continuation of application 12/941,908, now patent US 10,643,238.  

Following is Examiner’s statement of reasons for allowance for the parent application, 12/941,908, now patent US 10,643,238. The same reasons for allowance are valid for the instant application as well. 

The independent claims of Applicant’s invention recite a method for non-intrusive advertisement presentation. First, media content containing one or more advertisements are presented to a client device. 

Second, a selection event of an advertisement is detected, upon which the client device is presented an option to view an advertisement now or save the advertisement for perusal at a later time or on a different modality, wherein a default option is set to view the advertisement at a later time. 

Third, user’s option to play the advertisement now or to save it for later perusal is detected. If user selects to option to view the advertisement now is selected, the advertisement is stored to be played back by the time the media content playing has finished. 

Finally, the system maintains a database with the saved advertisements for later playing. 

The invention provides a unique advantage in the area of presenting users with advertisements, for it introduces an option for the user to play an advertisement embedded into a media content at a later time, for example right after the media playing has concluded, thus allowing the user to benefit from viewing both the media content and the advertisement(s) which is/are embedded into the media content. 

The references utilized during the prosecution, which have been made part of the record, are: Dustin et al (US 6,496,857), Garland et al (US 5,999,526). 

Dustin discloses: A system in which an Internet user can designate Internet ads for later use, in response to which enhanced versions of the ads are stored in a user-associated area in a server, without interrupting the user's current activity. In another embodiment, the system delivers enhanced versions of the ads automatically and transparently to a user-associated area in a server for storage. When at a later time the user requests access to the previously stored ads, the system delivers to the user's Internet-enabled device a presentation of thumbnails of the enhanced ad versions. These thumbnails can be in the form of static images, sound or video clips, or interactive rich media. The user reviews the thumbnail presentation and upon user selection of a particular ad, the enhanced version of the ad is delivered to the user's display or other Internet-enabled device interface for appropriate user action. 

Dustin however, does not disclose: detecting whether the user selects to view the advertisement now or save the advertisement for browsing later; if a user selection to play the advertisement now is detected, then playing the advertisement immediately; if a user selection to save the advertising for browsing later is detected, then saving the one or more advertisements for browsing later such that presenting the media content is not interrupted by the one or more advertisements being played; continuing presentation of the media content until the media content is finished playing;. Furthermore, Dustin does not disclose: determining user preferences for saved advertisements, wherein the user preferences indicate how a user wishes to save and subsequently explore advertising, wherein determining user preferences includes saving advertisements, links, and information to a user profile, as well as saving user selections of whether to play the advertisement now or save the advertisement for browsing later. 

Garland discloses: The customer performs a search or otherwise defines selected data maintained by the information provider. Once the selected data is identified, the information provider maintains the requested data, typically by maintaining pointers identifying the data, but delays delivery of the requested data until the scheduled delivery time, such as a particular day and time requested by the customer or a non-peak period as determined by the information provider. When the information provider determines that delivery is appropriate, it makes a request for a suppressed ringing connection to a switching system. The switching system responds to the request for connection by creating a suppressed ringing connection where a silent alert tone or digital alert signal is transmitted to the customer premise equipment. The customer premise equipment includes a receiving system that receives one or more tones from the switching system over the suppressed ringing connection and becomes active. Upon being activated, the receiving system causes the customer's computer or portions of the computer such as a particular memory to power-up such that the computer can receive the data from the information provider. 

Garland however, does not disclose: detecting whether the user selects to view the advertisement now or save the advertisement for browsing later; if a user selection to play the advertisement now is detected, then playing the advertisement immediately; if a user selection to save the advertising for browsing later is detected, then saving the one or more advertisements for browsing later such that presenting the media content is not interrupted by the one or more advertisements being played; continuing presentation of the media content until the media content is finished playing;. Furthermore, Garland does not disclose: determining user preferences for saved advertisements, wherein the user preferences indicate how a user wishes to save and subsequently explore advertising, wherein determining user preferences includes saving advertisements, links, and information to a user profile, as well as saving user selections of whether to play the advertisement now or save the advertisement for browsing later.


The prior art of record does not disclose the unique distinct features that render the claims allowable. The prior art discloses elements of the claimed invention. However, Examiner has determined that it would be impermissible hind-sight reasoning for a person of ordinary skill in the art to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention.


Independent Claim 1 complies with 35 USC § 101 requirements under the 2019 PEG. The independent claim is a method claim, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible category.  

Under the 2019 IEG, Step 2A Prong One, the analysis identifies that limitations of the independent Claim 1 form a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing digital advertisements. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of advertising, marketing, sales activities or behaviors, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Under Step 2A Prong Two, stripped of those claim elements that are directed to an abstract idea, the analysis identifies additional limitations of the independent Claim 1, which bring about improvements to a technical field, as disclosed by the application specification at [0035] (see MPEP 2106.05 (a)). Therefore, Per Step 2A, independent claim 1 is directed to an abstract idea integrated into a practical application, thus making the claim eligible. No further analysis (i.e. Step 2B) is required in this situation.

Independent Claims 8 and 15 are directed to a system and a computer program product respectively, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible process as well. Because all three independent claims are similar in scope, the considerations for independent Claim 1 apply for the independent Claims 8 and 15 as well.
  


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622